DETAILED ACTION
In application filed on 01/15/2019, Claims 1 and 4-23 are pending. Claims 1 and 4-23 are considered in the current office action, as claims 21-23 are rejoined after they have been amended by examiner’s amendment, as is further detailed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dina Halajian on 3/9/2022.

Claim 21 (currently amended): A method of making a sample vessel for a
sample analyzer, the method comprising:
injecting an opaque polymeric material into a part cavity of a mold assembly, the
part cavity having a shape that corresponds to the sample vessel, wherein the mold assembly includes a first mold, and a second mold engaged with the first mold to define the part cavity, wherein the first mold defines first and second surfaces that are opposite with respect to each other along an axis;
retracting first and second moveable cores from contact with the first and second surfaces of the first mold along the axis so as to form first and second keyways in the [[first]] opaque polymeric material, wherein the first and second keyways are disposed between the first and second moveable cores and the first and second surfaces of the first mold, respectively;
injecting a translucent polymeric material into the first and second keyways;
cooling the opaque and translucent polymeric materials in the part cavity to solidify a sample vessel body; and
removing the sample vessel body from the mold assembly;
wherein the opaque polymeric material comprises a first material, and the
translucent polymeric material comprises a second polymeric material that is
different from the first material.

Election/Restrictions
Claims 1 and 4-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-23 (with claim 21 amended by examiner’s amendment, as detailed , are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, and claims 21-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see Page 8, filed on 02/03/2022, with respect to the 35 U.S.C. §112 rejections on Claims 11 and 13 have been fully considered and are persuasive. 
Applicant’s arguments, see Page 8, filed on 02/03/2022, with respect to the 35 U.S.C. §102 rejections on Claims 1, 2, 4-9, 12-17, 19, and 20 have been fully considered and are persuasive. 
Applicant’s arguments, see Page 9, filed on 02/03/2022, with respect to the 35 U.S.C. §103 rejections on Claims 3, 10, 11 and 18 have been fully considered and are persuasive. 

Reasons for Allowance
Claims 1 and 4-23 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1 and 4-23 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1 and 9 as a whole disclose the combination of steps of independent Claims 1 and 9 limitations.
The closest prior art, Lee et al. (US20050013746A1) teaches a sample vessel for a holding a sample for analysis by a sample analyzer the sample vessel comprising:
a body (Annotated Fig. 7A) that includes a bottom, an open top (Annotated Fig. 7A) spaced (Annotated Fig. 7A) from the bottom along a first axis, a side wall for holding a sample (Para 0061; method of intended use) and that extends from the open top toward the bottom  along the first axis (Annotated Fig. 7A), the body including an opaque portion (Para 0061, Front wall 70 and back wall 72) spaced (Annotated Fig. 7A,) from the first translucent portion (Fig. 7A, ref. 90; Para 0061, ‘parallel optical windows 90’; optical window 90 includes outer and inner surfaces) a distance (Para 0063, optical path length , 5mm ; Annotated Fig. 9) that extends along a second axis that is perpendicular to the first axis (Annotated Fig. 7A) and forms an optical axis ((Annotated Fig. 7A), the first and second translucent portions (Fig. 7A, ref. 90; Para 0061, parallel optical windows 90; optical window 90 includes outer and inner surfaces) each disposed along the bottom of the body (Annotated Fig. 7A);
wherein the body comprises a first translucent component (Para 0061, optical window 90 includes outer and inner surfaces) that defines the first translucent portion (Fig. 7A, ref. 90; Para 0061, ‘parallel optical windows 90’; optical window 90 includes outer and inner surfaces) and a second translucent component (Para 0061, optical window 90 includes outer and inner surfaces) that defines the second translucent portion (Fig. 7A, ref. 90; Para 0061, ‘parallel optical windows 90’; optical window 90 includes outer and inner surfaces).
However, Lee et al. (US20050013746A1) does not teach or fairly suggests the combination and steps of the limitation:
wherein the body includes an opaque body component that defines the opaque portion; and 



    PNG
    media_image1.png
    771
    1103
    media_image1.png
    Greyscale

Lee, Annotated Fig. 7A


    PNG
    media_image2.png
    877
    942
    media_image2.png
    Greyscale

Lee, Annotated Fig. 9
Regarding Claim 9, the closest prior art, Lee et al. (US20050013746A1) teaches a sample vessel for a holding a sample for analysis by a sample analyzer the sample vessel comprising:
a body (Annotated Fig. 7A) that includes a bottom, an open top (Annotated Fig. 7A) spaced (Annotated Fig. 7A) from the bottom along a first axis, a side wall (Annotated Fig. 7A, refs. 74 and 76) that extends from the open top to the bottom, and an interior chamber (Annotated Fig. 7A) for holding a sample (Para 0061; method of intended use) and that extends from the open top toward the bottom  along the first axis (Annotated Fig. 7A), the body including an opaque portion (Para 0061, Front wall 70 and back wall 72) spaced (Annotated Fig. 7A,) from the first translucent portion (Fig. 7A, ref. 90; Para 0061, ‘parallel optical windows 90’; optical window 90 includes outer and 
wherein the body (Fig. 7A) comprises a first translucent component (Para 0061, optical window 90 includes outer and inner surfaces) that defines the first translucent portion (Fig. 7A, ref. 90; Para 0061, ‘parallel optical windows 90’; optical window 90 includes outer and inner surfaces) and a second translucent component (Para 0061, optical window 90 includes outer and inner surfaces) that defines the second translucent portion (Fig. 7A, ref. 90; Para 0061, ‘parallel optical windows 90’; optical window 90 includes outer and inner surfaces).
wherein the body (Para 0063, reaction cuvette) comprises a translucent body component (Para 0061, opposed angular portions defining the optical windows) that defines the first translucent portion and the second translucent portion (Fig. 7A, ref. 90; Para 0061, ‘parallel optical windows 90’; optical window 90 includes outer and inner surfaces).
However, Lee et al. (US20050013746A1) does not teach or fairly suggests the combination and steps of the limitation:
wherein the body includes an opaque body component that defines the opaque portion. 

The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797